Order filed January 17, 2014




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-01101-CV
                                    ____________

  PLEASANT HILL COMMUNITY DEVELOPMENT CORPORATION,
                         Appellant

                                         V.

THE APPRAISAL REVIEW BOARD OF HARRIS COUNTY AND HARRIS
             COUNTY APPRAISAL DISTRICT, Appellees


                     On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-72430

                                    ORDER

         The notice of appeal in this case was filed December 9, 2013. To date, the
filing fee of $195.00 has not been paid. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent.) Therefore, the court issues the following
order.
      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before February 3, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM